Matter of Francismoore (2019 NY Slip Op 01298)





Matter of Francismoore


2019 NY Slip Op 01298


Decided on February 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 21, 2019

[*1]In the Matter of JOSEPH FRANCIS
MOORE JR., an Attorney. (Attorney Registration No. 2223154)

Calendar Date: February 19, 2019


Before: Lynch, J.P., Clark, Mulvey, Aarons and Pritzker, JJ.


Joseph Francis Moore Jr., Jackson, Wyoming, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Joseph Francis Moore Jr. was admitted to practice by this Court in 1988 and lists a business address in Jackson, Wyoming with the Office of Court Administration. Moore now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that, in deference to this Court's discretion, it takes no position concerning Moore's application.
Upon reading Moore's affidavit sworn to January 28, 2019 and filed February 4, 2019, and upon reading the February 11, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Moore is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Clark, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that Joseph Francis Moore Jr.'s application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Joseph Francis Moore Jr.'s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until [*2]further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Joseph Francis Moore Jr. is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Moore is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Joseph Francis Moore Jr. shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.